DLD-183                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 11-1571
                                      ____________

                                    GERARD LOUIS,
                                                Appellant,

                                             v.

                  WARDEN B.A. BLEDSOE; ASSOCIATE WARDEN
                  D. YOUNG; UNIT MANAGER D. HOLLENBACH
                      __________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 11-cv-00328)
                      District Judge: Honorable A. Richard Caputo
                       __________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 12, 2011

                 Before: BARRY, FISHER and ROTH, Circuit Judges.

                                   (Filed: July 22, 2011)
                                       ____________

                                        OPINION
                                      ____________

PER CURIAM

       Appellant Gerard Louis, a federal prisoner incarcerated at the United States

Penitentiary in Lewisburg, Pennsylvania, filed a civil rights action in the United States

District Court for the Middle District of Pennsylvania, in which he claimed that his cell
conditions constituted a substantial risk to him of serious bodily harm. He stated that he

was a transsexual inmate who displayed an “effeminate” appearance, and, insofar as he

had been raped twice before while in the custody of the Bureau of Prisons (although at

different prisons), the BOP was aware of the need to protect him. Nevertheless, he was

currently housed with an aggressive homosexual inmate, who was sexually harassing him

and engaging in sexually abusive behavior. No money damages were sought; Louis

requested to cell alone for the remainder of his sentence. Louis also filed a motion for a

temporary restraining order and/or a preliminary injunction, seeking a single cell

assignment.

       Within a week of the filing of the complaint and motion, the District Court held a

hearing on Louis’s motion. Louis admitted, via teleconference, that, almost immediately

after complaining, he was separated from his cellmate and transferred to the Special

Management Unit (“SMU”). See N.T., 2/25/11, at 27. Nonetheless, although he was no

longer paired with the person he feared, Louis testified that he still feared being raped in

the SMU because dangerous inmates are housed there, see id. at 30-31. He also was

dissatisfied with the restrictions and considered the placement a punishment. On cross-

examination, Louis testified that his cellmate had fondled his buttocks. See id. at 33.

       Frank Perrin, a Special Investigative Agent at USP-Lewisburg, testified that he

investigated Louis’s allegations, and, immediately upon receiving his complaint, BOP

staff instituted the sexual abuse protocol, which included, among other things, separating

Louis and his cellmate. See id. at 37. Perrin testified that, upon his release from SMU,
                                              2
Louis would no longer be housed with his cellmate. See id. at 43. With respect to

Louis’s assertion that his placement in lockdown was a punishment, Perrin testified that

placement in the SMU for the time being, about two weeks, was the only way that

Louis’s safety could be guaranteed. See id. at 44-45, 47.

       At the conclusion of the hearing, the District Court denied the motion for a

temporary restraining order and/or preliminary injunction. The court reasoned that,

because of the transfer to the SMU, Louis could not show irreparable harm. The court

determined that Louis’s claim that he was too isolated and restricted in the SMU was not

part of his original complaint, and could be addressed during the course of the litigation,

and, in any event, his current placement appeared reasonable under the circumstances.

See id. at 49-51.

       Louis appeals. Our Clerk granted him leave to appeal in forma pauperis and

advised him that the appeal was subject to summary dismissal under 28 U.S.C.

§ 1915(e)(2)(B) or summary affirmance under Third Cir. LAR 27.4 and I.O.P. 10.6. He

was invited to submit argument in writing, and he has done so.

       We have jurisdiction under 28 U.S.C. § 1292(a)(1). Interlocutory orders granting

or denying injunctions are appealable where the order relates to the relief ultimately

sought by the claimant. Hershey Foods Corp. v. Hershey Creamery Co., 945 F.2d 1272,

1277-78 (3d Cir. 1991).

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. To obtain a
                                             3
preliminary injunction, the moving party must demonstrate both (1) a likelihood of

success on the merits, and (2) the probability of irreparable harm if relief is not granted.

See Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197 (3d Cir. 1990). Both

prerequisites must be satisfied before an injunction will be granted. See id. The District

Court should also take into account (3) the possibility of harm to other interested persons

from the grant or denial of the injunction, and (4) the public interest. See id. at 198

(citing Morton v. Beyer, 822 F.2d 364, 367 n.3 (3d Cir. 1987)). We review an order

denying a preliminary injunction for an abuse of discretion, an error of law, or a clear

error on the facts. See ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir.1987).

       The District Court properly denied preliminary injunctive relief, because Louis

failed to show immediate irreparable injury. See Continental Group, Inc. v. Amoco

Chemicals Corp., 614 F.2d 351, 359 (3d Cir. 1980) (risk of irreparable harm means clear

showing of immediate irreparable injury or presently existing actual threat). Louis was

moved away from his cellmate immediately after he complained. He is no longer in

danger from that inmate and he presented no evidence, other than his own speculation,

that he is currently in any kind of danger in the SMU. For this reason alone, denial of

preliminary injunctive relief was proper. See Hoxworth, 903 F.2d at 197.

       For the foregoing reasons, we will summarily affirm the order of the District

Court, denying the motion for a temporary restraining order and/or preliminary

injunction.


                                              4